 



EXHIBIT 10.43

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
ONE-TIME RSU AWARD

This Award Agreement sets forth the terms and conditions of this special
one-time award (this “Award”) of restricted stock units (“One-time RSUs”)
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”).

1.          The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.

2.          Award. The number of One-time RSUs subject to this Award is set
forth in the Award Statement delivered to you. An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc. This Award is conditioned on your executing
the related signature card and returning it to the address designated on the
signature card and/or by the method designated on the signature card by the date
specified, and is subject to all terms, conditions and provisions of the Plan
and this Award Agreement, including, without limitation, the arbitration and
choice of forum provisions set forth in Paragraph 12. By executing the related
signature card (which, among other things, opens the custody account referred to
in paragraph 3(b) if you have not done so already), you will have confirmed your
acceptance of all of the terms and conditions of this Award Agreement.

3.          Vesting and Delivery.

(a)        Vesting. Except as provided in this Paragraph 3 and in Paragraphs 4,
6, 7, 9, 10 and 15, on each Vesting Date you shall become Vested in the number
or percentage of One-time RSUs specified next to such Vesting Date on the Award
Statement (which may be rounded to avoid fractional Shares). While continued
active Employment is not required in order to receive delivery of the Shares
underlying your Outstanding One-time RSUs that are or become Vested, all other
terms and conditions of this Award Agreement shall continue to apply to such
Vested One-time RSUs, and failure to meet such terms and conditions may result
in the termination of this Award (as a result of which no Shares underlying such
Vested One-time RSUs would be delivered).

(b)        Delivery.

(i)        The Delivery Date with respect to this Award shall be each date
specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after such date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.

(ii)        Except as provided in this Paragraph 3 and in Paragraphs 4, 6, 7, 9,
10 and 15, in accordance with Section 3.23 of the Plan, reasonably promptly (but
in no case more than thirty (30)

 



--------------------------------------------------------------------------------



 



Business Days) after the relevant date specified as the Delivery Date (or any
other date delivery of Shares is called for hereunder), Shares underlying the
number or percentage of your then Outstanding One-time RSUs with respect to
which that Delivery Date (or other date) has occurred (which number of Shares
may be rounded to avoid fractional Shares) shall be delivered by book entry
credit to your Custody Account or to a brokerage account approved by the Firm.
Notwithstanding the foregoing, if you are or become considered by GS Inc. to be
one of its “covered employees” within the meaning of Section 162(m) of the Code,
then you shall be subject to Section 3.21.3 of the Plan, as a result of which
delivery of your Shares may be delayed.

(iii)       In accordance with Section 1.3.2(i) of the Plan, in the discretion
of the Committee, in lieu of all or any portion of the Shares otherwise
deliverable in respect of all or any portion of your One-time RSUs, the Firm may
deliver cash, other securities, other Awards or other property, and all
references in this Award Agreement to deliveries of Shares shall include such
deliveries of cash, other securities, other Awards or other property.

(c) Death. Notwithstanding any other provision of this Award Agreement, if you
die prior to the Delivery Date, the Shares underlying your then Outstanding
One-time RSUs shall be delivered to the representative of your estate as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee.

4.          Termination of One time RSUs and Non-Delivery of Shares.

(a)        Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(c), 6, 7, and 9, if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your rights in
respect of your One time RSUs that were Outstanding but that had not yet become
Vested immediately prior to your termination of Employment immediately shall
terminate, such One time RSUs shall cease to be Outstanding and no Shares shall
be delivered in respect thereof.

(b)        Unless the Committee determines otherwise, and except as provided in
Paragraphs 6 and 7, your rights in respect of all of your Outstanding One time
RSUs (whether or not Vested) shall immediately terminate, such One time RSUs
shall cease to be Outstanding and no Shares shall be delivered in respect
thereof if:

(i)        you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;

(ii)        any event that constitutes Cause has occurred;

(iii)       you, in any manner, directly or indirectly, (A) Solicit any Client
to transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (D) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise;

(iv)       you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan and this Award Agreement;

-2-



--------------------------------------------------------------------------------



 



(v)        the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party; or

(vi)       as a result of any action brought by you, it is determined that any
of the terms or conditions for delivery of Shares in respect of this Award
Agreement are invalid.

For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.

5.          Repayment. The provisions of Section 2.6.3 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied) shall apply to this Award.

6.          Extended Absence, Retirement and Downsizing.

(a)        Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), in the event of the termination of your Employment
(determined as described in Section 1.2.19 of the Plan) by reason of Extended
Absence or Retirement, the condition set forth in Paragraph 4(a) shall be waived
with respect to any One time RSUs that were Outstanding but that had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such One-time RSUs shall become Vested), but all other conditions of
this Award Agreement shall continue to apply.

(b)        Without limiting the application of Paragraph 4(b), your rights in
respect of your Outstanding One time RSUs that become Vested in accordance with
Paragraph 6(a) immediately shall terminate, such Outstanding One time RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof if,
prior to the original Vesting Date with respect to such One time RSUs, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise. Notwithstanding the foregoing, unless otherwise determined by the
Committee in its discretion, this Paragraph 6(b) will not apply if your
termination of Employment by reason of Extended Absence or Retirement is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”

(c)        Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your One time RSUs that were Outstanding but that had not
yet become Vested immediately prior to such termination of Employment (as a
result of which such One time RSUs shall become Vested), but all other
conditions of this Award Agreement shall continue to apply. Whether or not your
Employment is terminated solely by reason of a “downsizing” shall be determined
by the Firm in its sole discretion. No termination of Employment initiated by
you, including any termination claimed to be a “constructive termination” or the
like or a termination for good reason, will be solely by reason of a
“downsizing.”

-3-



--------------------------------------------------------------------------------



 



7.          Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding One time RSUs, whether or not Vested, shall be delivered.

8.          Dividend Equivalent Rights. Each One time RSU shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
One time RSUs, at or after the time of distribution of any regular cash dividend
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant, you shall be entitled to receive an amount (less
applicable withholding) equal to such regular dividend payment as would have
been made in respect of the Share underlying such Outstanding One time RSU.
Payment in respect of a Dividend Equivalent Right shall be made only with
respect to One time RSUs that are Outstanding on the payment date. Each Dividend
Equivalent Right shall be subject to the provisions of Section 2.8.2 of the
Plan.

9.          Certain Additional Terms, Conditions and Agreements.

(a)        The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan.

(b)        If you are or become a Managing Director, your rights in respect of
the One time RSUs are conditioned on your becoming a party to any shareholders’
agreement to which other similarly situated employees of the Firm are a party.

(c)        Your rights in respect of your One time RSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.

(d)        You understand and agree, in accordance with Section 3.3 of the Plan,
by accepting this Award, you have expressly consented to all of the items listed
in Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

(e)        You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your One time RSUs in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your One time RSU
Award, including without limitation, such brokerage costs or other fees or
expenses in connection with the sale of Shares delivered to you hereunder.

(f)        GS Inc. may affix to Certificates representing Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g)        Without limiting the application of Paragraph 4(b), if:

-4-



--------------------------------------------------------------------------------



 



(i)        your Employment with the Firm terminates solely because you resigned
to accept employment at a governmental agency, self-regulatory organization, or
other employer and as a result of such new employment the Firm determines that
your continued holding of your Outstanding One time RSUs would violate standards
of ethical conduct applicable to you (“Conflicted Employment”); or

(ii)        following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding One
time RSUs;

then, in the case of Paragraph 9(g)(i) above, the condition set forth in
Paragraph 4(a) shall be waived with respect to any One time RSUs you then hold
that had not yet become Vested (as a result of which such One time RSUs shall
become Vested) and, in the cases of Paragraph 9(g)(i) and 9(g)(ii) above, at the
sole discretion of the Firm, you shall receive either a lump sum cash payment or
delivery of the Shares underlying your then Vested Outstanding One time RSUs, in
each case as soon as practicable after the Committee has received satisfactory
documentation relating to your Conflicted Employment. Notwithstanding anything
else herein, One time RSUs shall become Vested and payment or delivery as a
result of this Paragraph shall be made only at such time and if and to the
extent as would not result in the imposition of any additional tax under
Section 409A of the Code.

10.          Right of Offset. The obligation to deliver Shares under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.

11.          Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

12.          Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.

13.          Non-transferability. Except as otherwise may be provided by the
Committee, the limitations on transferability set forth in Section 3.5 of the
Plan shall apply to this Award. Any purported transfer or assignment in
violation of the provisions of this Paragraph 13 or Section 3.5 of the Plan
shall be void.

14.          Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

-5-



--------------------------------------------------------------------------------



 



15.          Delay in Payment. To the extent required in order to avoid the
imposition of any interest and/or additional tax under Section 409A(a)(1)(B) of
the Code, any payments or deliveries due as a result a your termination of
Employment with the Firm may be delayed for six months if you are deemed to be a
“specified employee” as defined in Section 409A(a)(2)(i)(B) of the Code.

16.          Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

                      THE GOLDMAN SACHS GROUP, INC.    
 
                    By:                  
 
  Name:        
 
  Title:        

-6-